Title: From George Washington to Rufus Putnam, 2 June 1784
From: Washington, George
To: Putnam, Rufus



Dear Sir,
Mount Vernon 2d June 1784

I could not answer your favor of the 5th of April from Philadelpa because Genl Knox having mislaid, only presented the letter to me in the moment of my departure from that place. The sentiments of esteem & friendship which breathe in it are exceedingly pleasing & flattering to me—and you may rest assured they are reciprocal.
I wish it was in my power to give you a more favorable acct of the Officers petition for Lands on the Ohio, & its Waters than I am about to do—after this matter, & information respecting the establishment for Peace, were my enquiries as I went through Annapolis solely directed but I could not learn that any thing decisive had been done in either—On the latter I hear Congress are differing about their powers  but as they

have accepted of the Cession from Virginia & have resolved to lay off 10 new States bounded by latitudes & longitudes it should be supposed that they would determine something respecting the former before they adjourn; and yet, I very much question it as the latter is to happen on the third—that is to morrow.
As the Congress who are to meet in November next by the adjournment will be composed from an entire new choice of Delegates in each State it is not in my power at this time to direct you to a proper corrispondent in that body—I wish I could—for perswaded I am that to some such cause as you have assigned may be ascribed the delay the petition has encountered for surely if Justice & gratitude to the Army—& genl policy of the Union were to govern in this case there would not be the smallest interruption in granting its request—I really feel for those Gentlemen who by these unaccountable delays (by any other means than those you have suggested) are held in such an aukward & disagreeable State of suspence; and wish my endeavors could remove the obstacles—at Princeton (before Congress left that place) I exerted every power I was master of, & dwelt upon the arguments you have used to shew the propriety of a speedy decision—every member with whom I conversed acquiesced in the reasonableness of the petition—all yielded, or seemed to yield to the policy of it, but plead the want of cession of the Land to act upon—this is made and accepted & yet matters (as far as they have come to my knowledge) remain in Statu quo.
I am endeavouring to do something with the lands I now hold, & have held in that Country these 12 or 14 years—The enclosed contain the terms upon which I propose to Lease them —I am not sanguine in my expectation that I shall obtain Tenants upon them in this Country; & yet, on Leases renewable for ever, or for the term of 999 years I will not (considering the advantages of these Lands, in quality & situation) take less—for a short term I care little about the Rents because knowing the value and convenience of the Land, I am certain that the improvements which are conditioned to be made thereon, will enable me thereafter to command my own terms—if you think the promulgation of the Paper enclosed can be of Service to others or myself it is optional with you to do it. I am—Dr Sir With very sincere esteem & regd Yr most obedt Servt

Go: Washington

